    20-11484-jlg         Doc 8       Filed 06/25/20 Entered 06/25/20 22:49:14                             Main Document
                                                   Pg 1 of 45




    Jeffrey A. Wurst                                                            Erin M. Edelman (pro hac vice
    Jack Dayon (pro hac vice motion pending)                                    motion pending)
    ARMSTRONG TEASDALE LLP                                                      ARMSTRONG TEASDALE LLP
    919 Third Avenue, 37th Floor                                                7700 Forsyth Boulevard, Suite 1800
    New York, NY 10222                                                          St. Louis, MO 63105
    Tel: (212) 409-4400                                                         Tel: (314) 621-5070
    Email: jwurst@atllp.com                                                     Email: eedelman@atllp.com
            jdayon@atllp.com


    Proposed Counsel to the Debtors
    and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                  )
                                  )
In re:                            )                                   Chapter 11
                                  )
PREMIERE JEWELLERY, INC, et al.,1 )                                   Case No. 20-11484
                                  )
                                  )                                   (Joint Administration Requested)
                Debtors.          )
                                  )

                    DEBTORS’ MOTION SEEKING ENTRY OF
           INTERIM AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS
       TO PAY CERTAIN PREPETITION CLAIMS OF TRADE CLAIMANTS AND (II)
                         GRANTING RELATED RELIEF

           The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this motion (this “Motion”) for entry of interim and final orders (the “Interim Order” and “Final

Order,” respectively) (i) authorizing the Debtors to pay certain prepetition claims of Trade

Claimants and (ii) granting related relief. In support of this Motion, the Debtors respectfully

state as follows:


1
     The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last four digits
     of each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations, LLC [1867]; PAW
     Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the corporate offices of
     Premiere Jewellery, Inc. is 389 Fifth Avenue, New York, NY 1016 and the other Debtors’ corporate headquarters is 360
     Narragansett Park Drive, East Providence, RI 02916.
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14           Main Document
                                         Pg 2 of 45



                                   JURISDICTION AND VENUE

       1.     The United States Bankruptcy Court for the Southern District of New York (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

       2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       3.     The statutory bases for relief requested herein are sections 105, 363, 1107(a) and

1108 of title 11 of the United States Code, §§ 101-1532 (the “Bankruptcy Code”) and Rules 6003

and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

       4.     Premiere Jewellery, Inc. and affiliated debtors in possession (collectively, the

“Debtors” or the “Company”) are a jewelry design, sales, and distribution enterprise, with

headquarters located in East Providence, Rhode Island and offices also located in New York, NY

and Qingdao and Yiwu, China. The Debtors design and distribute costume jewelry and hair

goods and partner with major retailers, who then sell the Debtors’ merchandise to consumers.

       5.     On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the Unites States Code (the “Bankruptcy

Code”). The Debtors are operating their businesses and managing their properties as debtors in

possession pursuant to Bankruptcy Code sections 1107(a) and 1108. No request for the

appointment of a trustee or examiner has been made in these chapter 11 cases, and no

committees have been appointed or designated.

       6.     A comprehensive description of the Debtors’ operations and events leading to the

commencement of these chapter 11 cases is set forth in the Declaration of A. Howard Moser

Pursuant to Rule 1007-2 of Local Bankruptcy Rules for the Southern District of New York (the



                                                2
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                          Pg 3 of 45



“First Day Declaration”), filed contemporaneously herewith and incorporated herein by

reference.

I.     Trade Claims Overview

       7.      As of the Petition Date, the Debtors owe approximately $3.2 million in total to all

trade creditors. By this Motion, the Debtors seek authorization, but not direction, to pay, in equal

bi-weekly installments over a period of one year commencing the later to occur of the execution

of the Trade Agreement (as defined below) or the entry of an order of the Court authorizing the

Company to enter into the Trade Agreement, the prepetition obligations of certain critical trade

creditors in an aggregate not to exceed $2.0 million, which is the minimum amount necessary to

preserve the Debtors’ estates, allow the Debtors to continue to their operations seamlessly, and

ensure a smooth chapter 11 process. As such, the Debtors request authorization to pay the

prepetition claims of the following categories of trade creditors: (1) shippers and other lien

claimants (the “Carriers”) and (2) certain other essential vendors and service providers (the

“Critical Vendors” and together with the Carriers, the “Trade Claimants”), and accrued in the

ordinary course of business (collectively, the “Trade Claims”).

       A. The Carriers

       8.      The Debtors depend on certain vendors to transport and store products

(collectively, the “Carrier Products”). After leaving source factories in Asia, the Debtors’

products go to consolidated freight stations in the applicable sourcing country before sailing on

freight vessels to ports in the United States. From there, the products are sent to the Debtors’

facilities before being delivered to stores. The Debtors also engage the Carriers to transport and

deliver the Carrier Products throughout their supply chain. The Carriers regularly possess the

Carrier Products belonging to the Debtors in the course of transporting and delivering the Carrier



                                                 3
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                          Pg 4 of 45



Products. As of the Petition Date, certain Carriers have outstanding invoices for services

provided to the Debtors before the Petition Date (the “Carriers Claims”).

       9.      Under the laws of certain jurisdictions, a Carrier may have a lien on the goods in

its possession securing the charges or expenses incurred in connection with the transportation or

storage of those goods. If the Debtors do not timely pay the Carriers Claims, the Carriers may

assert possessory liens on the goods currently in their possession and refuse to deliver or release

such goods until their invoices are paid. In addition, pursuant to Bankruptcy Code section 363(e),

the Carriers, as bailees, may be entitled to adequate protection for any valid possessory lien.

       10.     The refusal of Carriers to deliver or return the Debtors’ goods as a result of not

being paid would severely disrupt the Debtors’ operations and potentially cost the Debtors a

substantial amount of revenue. Accordingly, by this Motion, the Debtors seek authorization, but

not direction, to commence paying, in installments pursuant to the terms of the Trade Agreement,

outstanding prepetition obligations on account of the Carriers upon entry of the Proposed Interim

Order and to continue to pay the Carriers in the ordinary course of business upon entry of the

Proposed Final Order.

       B. The Critical Vendors

       11.     The Debtors have spent significant time: (1) reviewing and analyzing their books

and records; (2) consulting operations managers and purchasing personnel; (3) reviewing

contracts and supply agreements and (4) analyzing applicable law, regulations and historical

practices to understand the Debtors’ critical business relationships and suppliers of services—the

loss of which would keep the Debtors from achieving the goals of the chapter 11 cases. In this

process, the Debtors considered a variety of factors, including:

       •       whether certain specifications or contract requirements prevent, directly or
               indirectly, the Debtors from obtaining services from alternative sources;

                                                 4
    20-11484-jlg     Doc 8      Filed 06/25/20 Entered 06/25/20 22:49:14                   Main Document
                                              Pg 5 of 45



         •       whether a vendor is a sole-source, limited-source or high-volume supplier of
                 services critical to the Debtors’ business operations;

         •       whether an agreement exists by which the Debtors could compel a vendor to
                 continue performing on prepetition terms;

         •       whether alternative vendors are available that can provide requisite services on
                 equal (or better) terms and, if so, whether the Debtors would be able to continue
                 operating while transitioning business thereto;

         •       the degree to which replacement costs (including, pricing, transition expenses,
                 professional fees and lost sales or future revenue) exceed the amount of a
                 vendor’s prepetition claim;

         •       whether the Debtors’ inability to pay all or part of the vendor’s prepetition claim
                 could trigger financial distress for the applicable vendor;

         •       the likelihood that a temporary break in the vendor’s relationship with the Debtors
                 could be remedied through use of the tools available in these chapter 11 cases;
                 and

         •       whether failure to pay all or part of a particular vendor’s claim could cause the
                 vendor to refuse provide critical services on a post-petition basis.

         12.     Following this analysis, the Debtors have identified certain Critical Vendors that

are vital to the Debtors’ operations and without which the Debtors would not be able to operate

their business. By this Motion, the Debtors therefore request authorization, but not direction, to

commence paying, in installments pursuant to the terms of the Trade Agreement, their

outstanding prepetition obligations to certain Critical Vendors (the “Critical Vendor Claims”) and

to continue paying such Critical Vendors in the ordinary course during the pendency of these

proceedings.2

II.      The Trade Agreement

         13.     In exchange for the payment of Trade Claims, the Debtors will request, subject to

this Court’s approval, that the Trade Claimants agree to certain post-petition trade terms with the

2
  Notwithstanding the relief requested herein, the Debtors reserve all of their rights and remedies under the
Bankruptcy Code and other applicable law to pursue any cause of action against any Critical Vendor, including, but
not limited to, a violation of the automatic stay pursuant to Bankruptcy Code section 362(a).

                                                        5
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 6 of 45



Debtors. Specifically, the Debtors seek authorization to condition payment of Trade Claims upon

each Trade Claimant’s agreement to (a) continue—or recommence—providing goods and

services to the Debtors in accordance with trade terms (including credit limits, pricing, timing of

payments, availability, and other terms) at least as favorable to the Debtors as those in place

during the 12 months prior to the Petition Date, or as otherwise agreed by the Debtors in their

reasonable business judgment (the “Customary Trade Terms”), and (b) agree that they shall not

be permitted to cancel any contract or agreement pursuant to which they provide services to the

Debtors. Accordingly, the Debtors seek authorization to require certain Trade Claimants to enter

into a contractual agreement evidencing such Customary Trade Terms, the forms (in English and

Chinese) of which are attached hereto as Exhibit A (the “Trade Agreement”).

       14.     As fully outlined in the Trade Agreement, the Debtors propose that the Debtors

pay the prepetition Trade Claims in equal bi-weekly installments over a period of one year

commencing on the first business day of the month following the later to occur of the execution

of the Trade Agreement or the entry of an order of the Court authorizing the Debtors to enter into

the Trade Agreement. In addition, the Debtors shall pay all invoices for goods delivered by the

Trade Claimant after the Petition Date (the “Post-Petition Administrative Claims”) within ten

(10) days of the date when such invoices become due and payable. Furthermore, the Debtors

agree to exercise best efforts to obtain purchase order financing and if such financing is obtained

and approved by the Court, upon the Trade Claimant’s agreement to a discount for early payment

in an amount equal to five (5) percent of the face amount of any invoice representing a Post-

Petition Administrative Claim shall be paid within 20 days from the invoice date.

       15.     The Debtors further request that if any party accepts payment pursuant to the

relief requested by this Motion and thereafter ceases to provide goods and services in accordance



                                                6
 20-11484-jlg      Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14           Main Document
                                          Pg 7 of 45



with the Customary Trade Terms: (a) the Debtors may take any and all appropriate steps to

recover from such Trade Claimant any payments made to it on account of its prepetition claim to

the extent that such payments exceed the post-petition amounts then owing to such party; (b)

upon recovery by the Debtors, any prepetition claim of such party shall be reinstated as if the

payment on account thereof had not been made; and (c) if an outstanding post-petition balance is

due from the Debtors to such party, (i) the Debtors may elect to re-characterize and apply any

payment made pursuant to the relief requested by this motion to such outstanding post-petition

balance, and (ii) such party will be required to repay to the Debtors such paid amounts that

exceed the post-petition obligations then outstanding without the right of any setoffs, claims,

provisions for payment of any claims, or otherwise.

                                       RELIEF REQUESTED

          16.   By this Motion, and pursuant to Bankruptcy Code sections 105(a), 363, 1107(a)

and 1108 and Bankruptcy Rules 6003 and 6004, the Debtors seek entry of the Interim Order and

the Final Order, substantially in the forms attached hereto as Exhibit B: (a) authorizing the

Debtors to pay in installments, as set forth in the Trade Agreement, certain prepetition claims

held by the Trade Claimants; (b) authorizing the Debtors to continue paying the Trade Claimants

in the ordinary course; (c) approving the form of the Trade Agreement; and (d) granting related

relief.

          17.   The Debtors request that the Court schedule a final hearing within approximately

21 days of the commencement of these chapter 11 cases to consider approval of this Motion on a

final basis.

                                        BASIS FOR RELIEF

          18.   Courts in this district and others generally acknowledge that it is appropriate to

authorize the payment of prepetition obligations where necessary to protect and preserve the

                                                7
 20-11484-jlg      Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                           Pg 8 of 45



debtor’s estate. See, e.g., Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A.

Phillips, Inc., 29 B.R. 391, 398 (S.D.N.Y. 1983) (authority to pay prepetition claims of

suppliers); see also In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002) (authority to

pay prepetition claims of servicers). A bankruptcy court’s use of its equitable powers to

“authorize the payment of pre-petition debt when such payment is needed to facilitate the

rehabilitation of the debtor is not a novel concept.” In re Ionosphere Clubs, Inc., 98 B.R. 174,

175 (Bankr. S.D.N.Y. 2002). As outlined below, in so doing, courts rely on several legal theories

rooted in Bankruptcy Code sections 105(a), 363(b), 1107(a) and 1108.

       19.     Section 363(b) of the Bankruptcy Code expressly contemplates the payment of

prepetition claims. See 11 U.S.C. § 363(b) (“[The debtor], after notice and a hearing, may use,

sell, or lease, other than in the ordinary course of business, property of the estate . . . .”). Courts

have authorized payment of prepetition obligations under Bankruptcy Code section 363(b) where

a sound business purpose exists for doing so. See In re Kmart Corp., 359 F.3d 866, 872 (7th Cir.

2004) (recognizing that payment of prepetition claims may be permitted under section 363, but

holding that the debtor’s evidentiary record did not support paying the prepetition claims of

vendors); In re Ionosphere Clubs, Inc., 98 B.R., at 175-76 (noting that section 363(b) provides

“broad flexibility” to authorize a debtor to honor prepetition claims when an appropriate business

justification exists); James A. Phillips, 29 B.R. at 397-98 (relying on Bankruptcy Code section

363 to allow contractor to pay prepetition claims of suppliers who were potential lien claimants

because the payments were necessary for general contractors to release funds owed to debtors).

       20.     Courts further recognize that payments to prepetition creditors are appropriate

pursuant to Bankruptcy Code section 105(a) under the “doctrine of necessity” or the “necessity

of payment” rule where such payments are necessary to the continued operation of the debtor’s



                                                  8
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                          Pg 9 of 45



business. In re Just for Feet, Inc., 242 B.R. 821, 824-25 (D. Del. 1999) (holding that section

105(a) of the Bankruptcy Code provides a statutory basis for the payment of prepetition claims);

In re United Am., Inc., 327 B.R. 776, 781 (Bankr. E.D. Va. 2005) (acknowledging the doctrine of

necessity “because otherwise there will be no reorganization and no creditor will have an

opportunity to recoup any part of its prepetition claim”); In re Boston & Me. Corp., 634 F.2d

1359, 1382 (1st Cir. 1980) (recognizing the existence of a judicial power to authorize trustees to

pay claims for goods and services that are indispensably necessary to the debtors’ continued

operation).

       21.     Several courts apply the doctrine of necessity where payment of a prepetition

claim (a) is “necessary for the successful reorganization of the debtor,” (b) falls within “the

sound business judgment of the debtor,” and (c) will not “prejudice other unsecured creditors.”

United Am., 327 B.R. at 782; see also In re Universal Fin., Inc., 493 B.R. 735, 739-40 (Bankr.

M.D. N.C. 2013) (applying the United American three-part test); In re Corner Home Care, Inc.,

438 B.R. 122, 127-29 (Bankr. W.D. Ky. 2010) (same). “Under 11 U.S.C. § 105 the court can

permit pre-plan payment of a pre-petition obligation when essential to the continued operation of

the debtor.” In re NVR L.P., 147 B.R. 126, 127 (Bankr. E.D. Va. 1992) (citing Ionosphere, 98

B.R. at 177). The rationale for the necessity of payment rule—the rehabilitation of a debtor in

reorganization cases—is “the paramount policy and goal of Chapter 11.” Ionosphere, 98 B.R. at

175-76; Mich. Bureau of Workers’ Disability Comp. v. Chateaugay Corp. (In re Chateaugay

Corp.), 80 B.R. 279, 287 (S.D.N.Y. 1987) (authorizing payment of prepetition workers’

compensation claims on grounds that the fundamental purpose of reorganization and equity

powers of bankruptcy courts “is to create a flexible mechanism that will permit the greatest

likelihood of survival of the debtor and payment of creditors in full or at least proportionately”);



                                                 9
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                        Pg 10 of 45



In re Just For Feet, 242 B.R. at 826 (finding that payment of prepetition claims to certain trade

vendors was “essential to the survival of the debtor during the chapter 11 reorganization”).

       22.     Moreover, pursuant to Bankruptcy Code sections 1107(a) and 1108, debtors in

possession are fiduciaries “holding the bankruptcy estate[s] and operating the business[es] for the

benefit of [their] creditors and (if the value justifies) equity owners.” CoServ, 273 B.R. at 497.

Implicit in the fiduciary duties of any debtor in possession is the obligation to “protect and

preserve the estate, including an operating business’s going-concern value.” Id. The court in

CoServ specifically noted the pre-plan satisfaction of prepetition claims would be a valid

exercise of the debtor’s fiduciary duty when the payment “is the only means to effect a

substantial enhancement of the estate.” Id.

       23.     The Debtors submit that the relief requested herein represents a sound exercise of

the Debtors’ business judgment, is necessary to avoid immediate and irreparable harm, and is

justified under Bankruptcy Code sections 105(a), 363(b), 1107 and 1108.




                                                10
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                         Pg 11 of 45



       24.     As discussed above, a Carrier may have a lien on goods in its possession that

secures the charges or expenses incurred in connection with the transportation of the goods. The

Carrier may be unwilling to release goods in their possession on which they may be entitled to

liens because releasing possession of goods may convert the status of their claims against the

Debtors from secured to unsecured. Therefore, unless the Court authorizes the Debtors to pay the

Carriers Claims, it is unlikely the Debtors will be able to obtain goods currently in transit. If the

Carriers possess lien rights or have the ability to exercise “self-help” remedies to secure payment

of their claims, failure to satisfy the obligations owed to the Carriers could have a material

adverse effect that ultimately may devastate the Debtors’ operations to the detriment of the

Debtors’ creditors.

       25.     In addition, pursuant to Bankruptcy Code section 363(e), the Carriers, as bailees,

may be entitled to adequate protection of a valid possessory lien. Given that the value of the

Carrier Products generally will far exceed the value of their respective claims, the satisfaction of

prepetition claims of such parties will not harm creditors—and, in fact, will benefit them—

because such payments will help preserve the going-concern value of the Debtors’ business.

Furthermore, failure to pay the Critical Vendors as outlined herein could result in significant

disruptions to the Debtors’ operations and impair the Debtors’ ability to successfully reorganize.

Seventy-five percent (75%) of the Debtors’ annual sales occur during the second half of the year.

These Trade Claimants are comprised of the most necessary factories and logistics providers,

without whom the Debtors will be unable to procure and timely deliver product for the holiday

season. Moreover, the Debtors seek the pay the prepetition claims of the Trade Claimants in

installments, thereby lessening any financial strain on the Debtors estates, but at the same time,

allowing the Debtors to continue conducting business with the Trade Claimants in the ordinary



                                                 11
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                         Pg 12 of 45



course. Because the Debtors believe the relief sought in this Motion is necessary to preserve the

value of their estates for the benefit of all stakeholders in these chapter 11 cases, this Motion

should be granted.

       26.     Courts in this district routinely grant similar relief as requested herein. See, e.g.,

In re Sears Holding Corporation, Case No. 18-23538-rdd (RDD) (S.D.N.Y Nov. 16, 2018)

[Docket No. 793] (authorizing debtors to pay up to $90 million in critical vendor claims on a

final basis); In re Westinghouse Elec. Co., LLC, Case No. 17-10751 (MEW) (Bankr. S.D.N.Y.

June 1, 2017) [Docket No. 640] (authorizing debtors to pay vendors’ claims entitled to priority

under section 503(b)(9) of the Bankruptcy Code); In re Aéropostale, Inc., Case No. 16-11275

(SHL) (Bankr. S.D.N.Y June 3, 2016) [Docket No. 244] (authorizing payment of claims entitled

to administrative priority pursuant to section 503(b)(9) up to $4 million); In re Sabine Oil & Gas

Corp., No. 15-11835 (SCC) (Bankr. S.D.N.Y. Aug. 17, 2015) [Docket No. 180] (approving

payment of prepetition claims of shippers and warehousemen).

   PROCESSING OF CHECKS AND ELECTRONIC FUND TRANSFERS SHOULD BE AUTHORIZED

       27.     Under the Debtors’ existing cash management system, the Debtors have made

arrangements to readily identify checks or wire transfer requests relating to the Trade Claims.

The Debtors believe there is minimal risk that checks or wire transfer requests that the Court has

not authorized will be inadvertently made. Thus, the Debtors request that the Court authorize, but

not direct, all applicable financial institutions to receive, process, honor and pay any and all

checks or wire transfer requests in respect of the Trade Claims; provided that sufficient funds are

on deposit and standing in the Debtors’ credit in the applicable bank accounts to cover such

payments.




                                                12
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                         Pg 13 of 45



               THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

       28.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days

after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.” For the reasons discussed above, authorizing the Debtors to pay these claims and granting

the other relief requested herein is integral to the Debtors’ ability to transition their operations

into these chapter 11 cases. Failure to receive such authorization and other relief during the first

21 days of these chapter 11 cases would severely disrupt the Debtors’ operations at this critical

juncture. The relief requested is necessary for the Debtors to operate their business in the

ordinary course and preserve the ongoing value of the Debtors’ operations and maximize the

value of their estates for the benefit of all stakeholders. Accordingly, the Debtors submit that they

have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to

support granting the relief requested herein.

                      WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

       29.     Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale or

lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As set forth throughout

this Motion, failure to grant the relief requested herein would be detrimental to the Debtors, their

estates and all stakeholders. For this reason and those set forth above, the Debtors submit that

notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and ample cause exists to

justify a waiver of the 14-day stay imposed by Bankruptcy Rule 6004(h), to the extent

applicable.

                                    RESERVATION OF RIGHTS

       30.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ or any other party-in-

                                                 13
 20-11484-jlg         Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14         Main Document
                                            Pg 14 of 45



interest’s rights to dispute any claim, or an approval or assumption of any agreement, contract or

lease under Bankruptcy Code section 365. The Debtors expressly reserve their right to contest

any claim related to the relief sought herein. Likewise, if the Court grants the relief sought

herein, any payment made pursuant to an order of the Court is not intended to be nor should it be

construed as an admission as to the validity of any claim or a waiver of the Debtors’ or any other

party-in-interest’s rights to subsequently dispute such claim.

                                                NOTICE

        31.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the Southern District of New York; (b) the holders of the 20 largest unsecured

claims against the Debtors (on a consolidated basis); (c) counsel to Webster Bank, N.A. (Attn:

Daniel E. Burgoyne, Esq.); (d) counsel to any statutory committee appointed in the chapter 11

cases; (e) the United States Attorney’s Office for the Southern District of New York; (f) the

Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h) the

state attorneys general for all states in which the Debtors conduct business and (i) any party that

has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.

                                             CONCLUSION

        WHEREFORE, the Debtors respectfully request entry of the Proposed Interim Order and

Proposed Final Order (i) granting the relief requested herein and (ii) granting such other relief as

is just and proper.



                              [Remainder of page intentionally left blank.]



                                                   14
 20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14       Main Document
                                     Pg 15 of 45



Dated: June 25, 2020
       New York, New York
                                   /s/ Jeffrey A. Wurst
                                   Jeffrey A. Wurst
                                   Jack Dayon (pro hac vice pending)
                                   ARMSTRONG TEASDALE LLP
                                   919 Third Avenue, 37th Floor
                                   New York, NY 10222
                                   Tel: (212) 409-4400
                                   Email: jwurst@atllp.com
                                            jdayon@atllp.com

                                   -and-
                                   Erin M. Edelman (pro hac vice pending)
                                   ARMSTRONG TEASDALE LLP
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, MO 63105
                                   Tel: (314) 621-5070
                                   Email: eedelman@atllp.com


                                   Proposed Counsel to the Debtors and Debtors in
                                   Possession




                                           15
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 16 of 45



                                    Exhibit A

                              Form Trade Agreement
 20-11484-jlg        Doc 8       Filed 06/25/20 Entered 06/25/20 22:49:14                     Main Document
                                              Pg 17 of 45



THIS TRADE AGREEMENT IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF A
CHAPTER 11 PLAN. ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN MAY NOT BE
SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
COURT FOR ANY SUCH CHAPTER 11 PLAN. THE INFORMATION IN THIS TRADE AGREEMENT
STATEMENT IS SUBJECT TO CHANGE. THIS TRADE AGREEMENT STATEMENT IS NOT AN
OFFER TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY
SECURITIES.

                                           TRADE AGREEMENT

       Tanya Creations, LLC (the “Company”), on the one hand, and the Vendor identified in
the signature block below (the “Vendor”), on the other hand, hereby enter into the following
trade agreement (this “Trade Agreement”) dated as of the latest date in the signature blocks
below.

                                                     Recitals

        WHEREAS on _____, 2020 (the “Petition Date”), the Company and certain affiliates
(collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of the United
States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Southern District of New York (the “Court”).

        WHEREAS on [●], 2020, the Court entered its [Interim/Final] Order (I) Authorizing the
Debtors to Pay Certain Prepetition Claims of Trade Claimants and (II) Granting Related Relief
(the “Critical Vendor Order”) [Docket No. [●]] authorizing the Debtors on [an interim/a final]
basis, under certain conditions, to pay the prepetition claims of certain Vendors, including the
Vendor, subject to the terms and conditions set forth therein.1

        WHEREAS prior to the Petition Date, the Vendor delivered goods to the Company
and/or performed services for the Company, and the Company paid the Vendor for such goods
and/or services, according to customary trade terms.

       WHEREAS the Company and the Vendor (each a “Party,” and collectively, the “Parties”)
agree to the following terms as a condition of payment on account of certain prepetition claims
the Vendor may hold against the Company.

                                                   Agreement

        1.      Recitals. The foregoing recitals are incorporated herein by reference as if set forth
at length herein.

        2.     Vendor Payment. The Vendor represents and agrees that, after due investigation,
the sum of all amounts currently due and owing by the Company to the Vendor, under all
purchase orders and contracts between the Company and Vendor (“Purchase Orders”) through
the Petition Date, is $[___] (the “Agreed Vendor Pre-Petition Claim”). Following execution of
this Trade Agreement, the Company shall, in full and final satisfaction of the Agreed Vendor


1 Capitalized terms used but not defined herein shall have the meanings set forth in the Critical Vendor Order.
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                        Pg 18 of 45



Pre-Petition Claim, pay the Vendor $[___] on account of its Agreed Vendor Pre-Petition Claim
(the “Vendor Payment”) (without interest, penalties, or other charges) in equal bi-weekly
installments over a period of one year commencing on the first business day of the month
following the later to occur of the execution of this Agreement or the entry of an Order of the
Court authorizing the Company to enter into this Agreement. In addition, the Company shall pay
all invoices for goods delivered by Vendor after the Petition Date (the “Post-Petition
Administrative Claims”) within ten (10) days of the date when such invoices become due and
payable as provided for in the Memo of Understanding entered into by and between the Vendor
and the Company dated _________ (the “MOU”). Company agrees to exercise best efforts to
obtain purchase order financing and if such financing is obtained and approved by the Court,
upon Vendor’s agreement to a discount for early payment (the “Early Payment Discount”) in an
amount equal to 5% of the face amount of any invoice representing a Post-Petition
Administrative Claim shall be paid within 20 days from the invoice date. The Early Payment
Discount shall be in addition to any rebate or contribution otherwise agreed to by the Vendor and
Company.

       3.      Agreement to Supply.

                a.     The Vendor shall supply goods to and/or perform services for the
Company, and the Company shall accept and pay for goods and/or services from the Vendor (to
the extent the Company seeks such goods and/or services under Purchase Orders or via any other
manner), for the duration of the Debtors’ chapter 11 cases based on the terms contained in the
MOU. “Duration of the Debtors’ chapter 11 cases” means until the earlier of: (i) the effective
date of a chapter 11 plan in the Company’s chapter 11 cases; (ii) the closing of a sale of all or a
material portion of the Company’s assets pursuant to Bankruptcy Code section 363 resulting in a
cessation of the Company’s business operations; (iii) the liquidation of the Company or
conversion of the Debtor’s chapter 11 cases to cases under chapter 7 of the Bankruptcy Code; or
(iv) a default under any of the Company’s debtor-in-possession financing facilities that results in
the Company losing access to funds available under any such facility.

             b.     The MOU may not be modified, adjusted, or reduced in a manner adverse
to the Company except as agreed to in writing by the Parties.

               c.     The Vendor shall continue to honor all vendor rebates and contributions
unaffected by bankruptcy filing and the Company is authorized to continue to apply all such
vendor rebates and contributions towards future orders in the ordinary course of business.

               d.      The Vendor shall continue all shipments of goods in the ordinary course
and shall fill orders for goods requested by the Company in the ordinary course of business
pursuant to customary trade terms.

               e.      The Vendor agrees that it may not cancel any order. In the event Vendor
does cancel in violation of this Agreement payments on the Agreed Vendor Pre-Petition Claim
shall terminate and Vendor shall be obligated to repay the Company for all amounts received in
excess of what it would have received as its distribution as a general unsecured creditor and the
Company may setoff payments made on the Agreed Vendor Pre-Petition Claim against future
amounts that may be owing to the Vendor.


                                                2
 20-11484-jlg      Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14              Main Document
                                         Pg 19 of 45



                f.     Vendor represents and agrees that it shall not unreasonably withhold any
bill of lading and shall release all bills of lading upon delivery of goods to the Company or its
agent without regard to the time of its receipt of payment from the Company.

       4.      Electronic Trade Terms

               The parties agree that the electronic vendor portal data (EVP) procedures or
Internet/Web based documents may be used by Company in lieu of conventional, paper-based
documents for the purchase and sale of merchandise. The Vendor is accountable for all EVP
information to be provided regardless of the provider or applications used to retrieve the data.
Each transaction made pursuant to this Agreement (and any related communication) shall also
be subject to the terms and conditions contained in this Agreement and such practices and
procedures established by Company from time to time.

       5.      Other Matters.

                a.     The Vendor agrees that it shall not require a lump-sum payment upon the
effective date of a plan in the Company’s chapter 11 cases on account of any outstanding
administrative claims the Vendor may assert arising from the delivery of postpetition goods or
services, to the extent that payment of such claims is not yet due. The Vendor agrees that such
claims will be paid in the ordinary course of business after confirmation of a plan pursuant to the
customary trade terms then in effect. The Vendor Payment will be made concurrently with
payment of other outstanding administrative claims as provided in a confirmed plan.

              b.     The Vendor will not separately seek payment from the Company on
account of any prepetition claim (including, without limitation, any reclamation claim or any
claim pursuant to section 503(b)(9) of the Bankruptcy Code) outside the terms of this Trade
Agreement or a plan confirmed in the Company’s chapter 11 case.

                 c.      The Vendor will not file or otherwise assert against the Company, its
assets, or any other person or entity or any of their respective assets or property (real or personal)
any lien, regardless of the statute or other legal authority upon which the lien is asserted, related
in any way to any remaining prepetition amounts allegedly owed to the Vendor by the Company
arising from prepetition agreements or transactions. Furthermore, if the Vendor has taken steps
to file or assert such a lien prior to entering into this Trade Agreement, the Vendor will promptly
take all necessary actions to remove such liens and hereby authorizes the Company to take any
such actions on its behalf.

       6.      Breach.

               a.      In the event that the Vendor fails to satisfy its undisputed obligations
arising under this Trade Agreement (a “Vendor Breach”), upon written notice to the Vendor, the
Vendor shall promptly pay to the Company immediately available funds in an amount equal to,
at the election of the Company, the Vendor Payment or any portion of the Vendor Payment
which cannot be recovered by the Company from the postpetition receivables then owing to the
Vendor from the Company.




                                                  3
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14             Main Document
                                         Pg 20 of 45



               b.     In the event that the Company recovers the Vendor Payment pursuant to
Section 5(a) hereof or otherwise, the Agreed Vendor Pre-Petition Claim shall be reinstated as if
the Vendor Payment had not been made.

               c.       The Vendor agrees and acknowledges that irreparable damage would
occur in the event of a Vendor Breach and remedies at law would not be adequate to compensate
the Company. Accordingly, the Vendor agrees that the Company shall have the right, in addition
to any other rights and remedies existing in its favor, to an injunction or injunctions to prevent
breaches of the provisions of this Trade Agreement and to enforce its rights and obligations
hereunder not only by an action or actions for damages but also by an action or actions for
specific performance, injunctive relief and/or other equitable relief. The right to equitable relief,
including specific performance or injunctive relief, shall exist notwithstanding, and shall not be
limited by, any other provision of this Trade Agreement. The Vendor hereby waives any defense
that a remedy at law is adequate and any requirement to post bond or other security in connection
with actions instituted for injunctive relief, specific performance, or other equitable remedies.

       7.      Notice.

               If to the Vendor, then to the person and address identified in the signature block
               hereto.

               If to the Company:

               Tanya Creations, LLC
               360 Narragansett Park Drive
               East Providence, RI 02916
               Ph 401-400-6101
               Attn: A. Howard Moser
               ahmoser@tanyacreations.com

               with a copy to

               Jeffrey A. Wurst
               Armstrong Teasdale LLP
               919 Third Avenue, 37th Floor
               New York, NY 10222
               Email: jwurst@atllp.com

       8.       Representations and Acknowledgements. The Parties agree, acknowledge and
represent that:

              a.     the Parties have reviewed the terms and provisions of the Critical Vendor
Order and this Trade Agreement and consent to be bound by such terms and that this Trade
Agreement is expressly subject to the procedures approved pursuant to the Critical Vendor
Order;

               b.       any payments made on account of the Agreed Vendor Pre-Petition Claim
shall be subject to the terms and conditions of the Critical Vendor Order;


                                                 4
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 21 of 45



                c.      if the Vendor refuses to supply goods or services to the Company as
provided herein or otherwise fails to perform any of its obligations hereunder, the Company may
exercise all rights and remedies available under the Critical Vendor Order, the Bankruptcy Code,
or applicable law; and

               d.      in the event of disagreement between the Parties regarding whether a
breach has occurred, either Party may apply to the Court for a determination of their relative
rights, in which event, no action may be taken by either Party, including, but not limited to, the
discontinuing of shipment of goods from the Vendor to the Company, until a ruling of the Court
is obtained.

         9.     Confidentiality. In addition to any other obligations of confidentiality between the
Vendor and Company, the Vendor agrees to hold in confidence and not disclose to any party:
(a) this Trade Agreement; (b) any and all payments made by the Company pursuant to this Trade
Agreement; (c) the terms of payment set forth herein; and (d) customary trade terms
(collectively, the “Confidential Information”); provided that if any party seeks to compel the
Vendor’s disclosure of any or all of the Confidential Information, through judicial action or
otherwise, or the Vendor intends to disclose any or all of the Confidential Information, the
Vendor shall immediately provide the Company with prompt written notice so that the Company
may seek an injunction, protective order or any other available remedy to prevent such
disclosure; provided, further, that, if such remedy is not obtained, the Vendor shall furnish only
such information as the Vendor is legally required to provide.

       10.      Trade Secrets. Vendor agrees and acknowledges that in the course of its
manufacturing, supply and delivery of products to the Company it has access to and use of the
Company’s designs, patterns, and other information relating to the Company’s business methods
and other proprietary information (the “Trade Secrets”). As part of the inducement for the
Company to enter into this Agreement with the Vendor, Vendor agrees to protect Company’s
Trade Secrets with no less than the same degree of diligence that it treats its own trade secrets
and agrees to indemnify and hold the Company harmless from and against any loss, expense,
damage, and costs incurred by the Company as a result of the Vendor’s failure to protect the
Company’s Trade Secrets including, but not limited to, any Trade Secrets (including product
designs) falling into the hands of any competitor of the Company.

       11.     Miscellaneous.

               a.      The Parties hereby represent and warrant that: (i) they have full authority
to execute this Trade Agreement on behalf of the respective Parties; (ii) the respective Parties
have full knowledge of, and have consented to, this Trade Agreement; and (iii) they are fully
authorized to bind that Party to all of the terms and conditions of this Trade Agreement.

               b.     This Trade Agreement sets forth the entire understanding of the Parties
regarding the subject matter hereof and supersedes all prior oral or written agreements (including
all Purchase Orders) between such Parties. If any provisions under the Purchase Orders or other
agreements between the Company and the Vendor contradict with the terms set forth in this
Trade Agreement, this Trade Agreement shall prevail. This Trade Agreement may not be
changed, modified, amended or supplemented, except in a writing signed by both Parties.


                                                 5
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 22 of 45



Moreover, Vendor agrees to vote all claims now or hereafter beneficially owned by Vendor in
favor of, and not take any direct or indirect action to oppose or impede confirmation of, any
chapter 11 plan on a timely basis in accordance with the applicable procedures set forth in any
related disclosure statement and accompanying solicitation materials, and timely return a duly-
executed ballot to the Debtors in connection therewith, if such chapter 11 plan provides for a
treatment of any Agreed Vendor Pre-Petition Claim that is materially consistent with this
Agreement.

               c.     Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by the Vender, in whole or in part, whether by operation of law
or otherwise without the prior written consent of the Company. Any purported assignment
without such consent shall be void and shall void the Vender’s rights under this Agreement. In
the event Vendor does make an assignment in violation of this Agreement payments on the
Agreed Vendor Pre-Petition Claim shall terminate and Vendor shall be obligated to repay the
Company for all amounts received in excess of what it would have received as its distribution as
a general unsecured creditor and the Company may setoff payments made on the Agreed Vendor
Pre-Petition Claim against future amounts that may be owing to the Vendor.

              d.     This Trade Agreement is subject to the laws of the State of New York.
Any dispute hereunder shall be subject to the exclusive jurisdiction of the state and federal courts
located in New York, New York.

                e.     Signatures by facsimile or electronic signatures shall count as original
signatures for all purposes.

              f.      This Trade Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the same agreement.

              g.     The Parties hereby submit to the exclusive jurisdiction of the Court to
resolve any dispute with respect to or arising from this Trade Agreement and the Purchase
Orders.

               h.     This Trade Agreement shall be deemed to have been drafted jointly by the
Parties, and any uncertainty or omission shall not be construed as an attribution of drafting by
any Party.

AGREED AND ACCEPTED AS OF THE LATEST DATE SET FORTH BELOW:

TANYA CREATIONS, LLC                                 [VENDOR]


By: _____________________                            By:
   A. Howard Moser, COO                              Title:
                                                     Address:

                                                     Date:




                                                 6
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 23 of 45



                                     附件 A

                                  交易协议模板
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 24 of 45



本交易协议不构成对接受或拒绝破产法第 11 章的重组计划的请求。除非破产法院已经就任何该等破产法第
11 章的重组计划批准了披露声明，否则不得做出接受或拒绝破产法第 11 章的重组计划的请求。本交易协
议声明中的信息可能会随时更改。本交易协议声明并不构成出售任何证券的要约，也不寻求购买任何证券
的要约。


                                    交易协议

   Tanya Creations, LLC （“公司”）与下述签署栏中所指的供应商（“供应商”），
特此于下述签署栏所列的最晚日期签订以下交易协议（ “交易协议”）。

                                      序言

      鉴于，在 2020 年___月___日（“破产申请日”），公司和其特定关联方（合称
“债务人”）依据《美国破产法》第 11 章（具体见《美国法典》第 11 篇第 101 节至第
1532 节）（“破产法”）向美国纽约南区破产法院（“法院”）提交了自愿救济申请。

   鉴于，在 2020 年___月___日，法院作出[临时/最终] 命令（I）授权债务人支付贸易
索赔人的特定破产申请前索赔，（II）确认未完成订单的行政费用优先级，以及（III）授
予相关救济（“关键供应商命令”）[文案编号[●]]，授权债务人在特定条件下，[临时性
或最终地]根据其中规定的条款和条件支付特定供应商（包括签署本交易协议的供应商）
的破产申请前索赔。1

   鉴于，在破产申请日前，供应商已经向公司交付货物和/或已经为公司提供服务，
且公司已经根据惯用贸易条款向供应商支付了该等货物和/或服务的费用。

   鉴于，公司和供应商（单称“一方”，合称“双方”）同意以下条款作为支付供
应商可能对公司提出的特定破产申请前索赔的条件。

                                      协议

     1.    序言 前述序言经引用并入本交易协议，如同在本交易协议中详细阐述。

   2.  供应商款项 供应商陈述并同意，经审慎调查，公司在破产申请日前与供应
商签订的所有采购订单和合同（“采购订单”）项下，公司目前到期应付给供应商的所有
款项总额为[___]美元（“约定的供应商破产申请前索赔”）。在本交易协议签署后，公
司应在一年期间内以等额的双周分期付款方式就约定的供应商破产申请前索赔向供应商进
行全额清偿，即就约定的供应商破产申请前索赔向供应商支付[___]美元（“供应商款
项”）（不计利息、罚金或其他费用）。前述付款的一年期间应自本交易协议签订或法院
作出授权公司签订本交易协议的命令（以孰晚者为准）后的下一个月的第一个工作日开始
计算。此外，就供应商于破产申请日后交付的货物所对应的账单（“破产申请后的行政索
赔”），公司应于供应商与公司于___年___月___日签订的谅解备忘录（“谅解备忘录”）

1 本交易协议使用的但未定义的术语应适用关键供应商命令中规定的含义。
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 25 of 45



所约定的账单到期应付日起 10 天内完成支付。公司同意其尽最大努力获取采购订单的融
资，如果公司获得该等融资且该融资获得法院的批准，在供应商同意按相当于破产申请后
行政索赔的任何账单面额的 5%给予提前付款折扣（“提前付款折扣”）的前提下，公司
应于该账单日起的 20 天内完成支付。提前付款折扣应为供应商与公司另行约定的任何回
扣或分摊之外的额外折扣。

     3.    供应协议

         a. 在债务人的破产法第 11 章（即重组破产）案件发生期间，基于谅解
备忘录所约定的条款，供应商应（在公司通过采购订单或任何其他方式寻求该等货物和/
或服务的范围内）为公司提供货物和/或服务，并且公司应接受供应商的货物和/或服务并
向其付款。 “债务人的破产法第 11 章案件发生期间”是指直到最早发生以下情况的期间：
（i）公司的破产法第 11 章案件中，第 11 章重组计划的生效日期； （ii）根据《破产法》
第 363 条完成公司全部或重要资产出售，致使公司的业务中断； （iii）公司清算或债务
人的破产法第 11 章案件改为根据破产法第 7 章（即清算破产）处理的案件；或 （iv）任
何公司破产保护融资安排项下的违约，导致公司无法获得任何该等融资项下的可用资金。

      b.          除非经双方书面同意，否则不得以不利于公司的方式修改、调整或删
减谅解备忘录。

      c. 供应商应继续履行不受破产申请影响的所有供应商回扣和分摊，而公
司有权在正常业务过程中继续于未来的订单享受所有该等供应商回扣和分摊。

      d. 供应商应继续正常装运货物，并应依据惯用贸易条款在正常业务过程
中按公司的要求填写货物订单。

      e. 供应商同意其不得取消任何订单。如果供应商违反本交易协议的规定
取消订单，公司应终止支付约定的供应商破产申请前索赔，且供应商有义务向公司偿还其
收到的且超出其以一般无抵押债权人身份应收取的供货款项的部分，并且公司可以将已支
付的约定的供应商破产申请前索赔的款项用来抵消其未来可能应付给供应商的金额。

      f. 不论供应商收到公司支付货款的时间，供应商陈述并同意其不得不合
理地扣留任何提单，并应在向公司或其代理交付货物时发放所有提单。

     4.    电子贸易条款




                                        2
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 26 of 45



      双方同意，公司可以使用电子供应商门户数据（EVP）程序或基于互联网/
网络的文件来代替传统的纸本文件进行商品的购买和销售。不论使用何种提供商或应用程
序来获取数据，供应商对其提供的所有 EVP 信息负责。根据本交易协议进行的每笔交易
（以及任何相关通信）也应受本交易协议项下的条款和条件以及公司不时制定的惯例和程
序的约束。

     5.    其他事项

      a. 供应商同意在公司的第 11 章重组计划生效日后，其不会基于供应商
因破产申请后商品或服务的交付而可能提出的任何未结行政索赔而要求一次性付款，但前
提是该等索赔尚未到期。供应商同意根据届时有效的惯常贸易条款对计划予以确认后，公
司将在正常业务过程中支付该等索赔。供应商款项将与经确认的重组计划中规定的其他未
结行政索赔的付款同时进行。

      b. 除本交易协议的条款或经确认的公司第 11 章重组计划外，供应商不
会因任何破产申请前索赔（包括但不限于任何索偿权或任何根据破产法第 503 (b) (9)节提
出的任何权利主张）而单独要求公司付款。

      c.  就因破产申请前协议或交易项下所声称的公司欠付供应商的任何剩余
破产申请前款项，供应商不得针对公司、其资产或任何其他人士、实体、其各自的任何资
产或财产（不动产或动产）提出或以其他方式主张任何留置权，无论该等留置权主张基于
任何法律或其他法律依据。此外，如果供应商在签订本交易协议前已采取措施以提交或主
张该等留置权，供应商将立即采取所有必要行动消除该等留置权，并特此授权公司代表其
采取任何该等行动。

     6.    违约

      a. 如果供应商未能履行其在本交易协议项下产生的，无争议的义务
（“供应商违约”），供应商应在收到书面通知后尽快向公司支付立即可用资金。根据公
司的选择，前述金额等于供应商款项或公司从届时欠供应商的破产申请后应收账款中无法
收回的供应商款项的任何部分。

      b. 如果公司根据本交易协议第 5 (a)条或以其他方式收回供应商款项，
应恢复约定的供应商破产申请前索赔，如同未支付供应商款项一般。

      c. 供应商同意并承认，如果发生供应商违约，将会造成不可挽回的损害，
法律上的救济不足以补偿公司。因此，供应商同意，除公司享有的任何其他权利和救济之
外，公司还有权获得一项或多项禁令，以防止违反本交易协议的规定，并可通过一项或多
项要求损害赔偿的诉讼，以及一项或多项要求强制履行、禁令救济和/或其他衡平法救济
的诉讼，强制执行公司在本交易协议项下的权利和义务。尽管存在本交易协议的任何其他
规定，获得衡平法救济（包括强制履行或禁令救济）的权利应存续，且不受本交易协议任
何其他规定的限制。供应商特此放弃对法律救济是否充分的任何抗辩，以及放弃就提起禁
令救济、强制履行或其他衡平法救济的行动提供任何保证金或其他担保的要求。


                                        3
20-11484-jlg   Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                     Pg 27 of 45



     7.    通知

           如发送给供应商，则发送至本交易协议签署栏中指明的人士及地址。

           如发送给公司，发送至：

           Tanya Creations, LLC
           360 Narragansett Park Drive
           East Providence, RI 02916
           Ph 401-400-6101
           Attn: A. Howard Moser
           ahmoser@tanyacreations.com

           并抄送：

           Jeffrey A. Wurst
           Armstrong Teasdale LLP
           919 Third Avenue, 37th Floor
           New York, NY 10222
           Email: jwurst@atllp.com

     8.    陈述与确认 双方同意、确认并陈述如下：

      a. 双方已审阅关键供应商命令和本交易协议的条款和规定，并同意受该
等条款的约束，本交易协议明确受限于关键供应商命令批准的程序；

      b. 因约定的供应商破产申请前索赔而支付的任何款项应受限于关键供应
商命令的条款和条件；

      c. 如果供应商拒绝按本交易协议的规定向公司供应商品或提供服务，或
以其他方式未履行其在本交易协议项下的任何义务，公司可行使关键供应商命令、破产法
或适用法律项下的所有权利和救济；及

      d. 如果双方就是否发生违约存在分歧，任何一方均可向法院申请确定其
相对权利，在该等情况下，任何一方均不得采取任何行动，包括但不限于中止从供应商向
公司发货，直至获得法院的裁决。

   9.    保密 除供应商与公司之间的任何其他保密义务外，供应商同意对任何一方
保密，不向任何一方披露： (a) 本交易协议； (b) 公司根据本交易协议支付的任何及所有
款项； (c) 本交易协议规定的支付条款;及 (d) 惯常贸易条款（合称“保密信息”）。然而，
如果任何一方试图通过司法行动或其他方式迫使供应商披露任何或所有保密信息，或者供
应商拟披露任何或所有保密信息, 供应商应立即向公司发送书面通知，以便公司可寻求禁
令、保护令或任何其他可获得的救济，以防止该等披露。但如果未获得该等救济，供应商
应仅提供法律要求提供的信息。



                                          4
20-11484-jlg    Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                     Pg 28 of 45



   10. 商业秘密 供应商同意并确认，在向公司生产、供应及交付产品的过程中，
供应商有权接触及使用公司的设计、图案、及其他与公司经营方式有关的信息及其他专有
信息（“商业秘密”）。作为公司与供应商签订本交易协议的诱因之一，供应商同意以不
低于其对待自身商业秘密的同等谨慎程度保护公司的商业秘密，并同意赔偿公司由于供应
商未能保护公司的商业秘密而遭受的任何损失、支出、损害和费用，并使公司免受损害。
该等商业机密包括但不限于落入任何公司竞争对手之手的任何商业秘密（包括产品设计）。

     11.   附则

         a. 双方特此陈述并保证：(i) 其拥有代表各相关方签署本交易协议的完
全授权；(ii) 各相关方充分了解本交易协议，并已同意本交易协议；及 (iii) 其拥有使该方
受本交易协议所有条款和条件约束的完全授权。

        b. 本交易协议载明双方就本交易协议主题事项达成的完整谅解，并取代
双方先前达成的所有口头或书面协议（包括所有采购订单）。若采购订单或公司与供应商
签订的其他协议项下的任何规定与本交易协议的条款相抵触，则以本交易协议为准。除非
经双方签署书面文件，否则不得对本交易协议进行变更、修改、修订或补充。此外，如果
第 11 章重组计划规定了与本交易协议实质上一致的处理任何约定的供应商破产申请前索
赔的方法，供应商同意根据任何相关披露声明和随附的请求材料中规定的适用程序及时就
供应商目前或今后实益拥有的所有权利主张投票赞成任何第 11 章重组计划，而不采取任
何直接或间接的行动来反对或阻碍对任何第 11 章重组计划的确认，并就此及时向债务人
交还经正式签署的选票。

      c.  未经公司事先书面同意，供应商不得全部或部分转让本交易协议或本
交易协议项下的任何权利、权益或义务，无论是依法转让还是以其他方式转让。任何未经
该等同意的、试图的转让均无效，且应使供应商在本交易协议项下的权利无效。如果供应
商违反本交易协议的规定进行转让，公司应终止支付约定的供应商破产申请前索赔，且供
应商有义务向公司偿还其收到的且超出其以一般无抵押债权人身份应收取的所有款项的部
分，并且公司可以将已支付的约定的供应商破产申请前索赔的款项用来抵消其未来可能应
付给供应商的金额。

      d. 本交易协议受纽约州法律管辖。位于纽约州纽约市的州法院及联邦法
院对本交易协议项下的任何争议拥有专属管辖权。

           e.      就所有目的而言，以传真或电子方式所作的签字应视为原始签字。

      f.  本交易协议可签署多份文本，每份文本应视为一份原件，而所有文本
应构成同一份协议。

      g. 双方特此接受法院的专属管辖，以解决与本交易协议和采购订单相关
的，或因本交易协议和采购订单产生的任何争议。




                                         5
 20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                     Pg 29 of 45



      h. 本交易协议应被视为由双方共同起草，任何不确定或省略的部分不应
被解释为由一方单独起草本交易协议。

于下述载明的最晚日期同意并接受：

TANYA CREATIONS, LLC                         [供应商]


签字：_____________________                     签字：
首席运营官 A. Howard Moser                        职务：
                                             地址：

                                             日期：




                                         6
20-11484-jlg   Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                    Pg 30 of 45



                                    Exhibit B

                               The Proposed Orders




                                       17
  20-11484-jlg          Doc 8        Filed 06/25/20 Entered 06/25/20 22:49:14                             Main Document
                                                  Pg 31 of 45




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
PREMIERE JEWELLERY, INC, et al.,1                                )    Case No. 20-11484
                                                                 )
                                                                 )    (Joint Administration Requested)
                              Debtors.                           )
                                                                 )

                         INTERIM ORDER (I) AUTHORIZING
                 THE DEBTORS TO PAYCERTAIN PREPETITION CLAIMS
              OF TRADE CLAIMANTS AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an interim order (this “Interim Order”) (a)

authorizing the Debtors to pay in the ordinary course of business certain prepetition claims held

by Trade Claimants; and (b) granting related relief, all as more fully set forth in the Motion; and

upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; and this Court having found that the Debtors’ notice of the Motion

and the relief requested therein in accordance with the Bankruptcy Rules and the Local Rules

1 The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last four digits of
each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations, LLC [1867]; PAW
Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the corporate offices of Premiere
Jewellery, Inc. is 389 Fifth Avenue, New York, NY 1016 and the other Debtors’ corporate headquarters is 360 Narragansett Park
Drive, East Providence, RI 02916.

2 Capitalized terms used but not otherwise defined in this Interim Order shall have the meanings ascribed to such terms
elsewhere in the Motion or in the First Day Declaration, as applicable.
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 32 of 45



of the Bankruptcy Court for the Southern District of New York (the “Local Rules”) and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the

“Hearing”); and this Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      The form of Trade Agreement, substantially in the form attached to the Motion as

Exhibit A, is approved in its entirety. The Debtors are authorized to enter into any such Trade

Agreements on an interim basis.

       3.      The Debtors are authorized, but not directed, to pay the prepetition Trade Claims

in the manner set forth in the Trade Agreement in an aggregate amount not to exceed $2.0

million on an interim basis and as the Debtors deem necessary in their sole discretion. The

Debtors are authorized to continue paying the Trade Claimants in the ordinary course. In the

event the Debtors will exceed the aggregate amounts in any category as detailed in the Motion

during the interim period, the Debtors shall file a notice with the Court describing the category

and overage amount.

       4.      As a condition to receiving payment on account of a Trade Claim, the Debtors, in

their sole discretion, may require such parties to, by a written Trade Agreement: (a) continue—or

recommence—providing goods and services to the Debtors in accordance with trade terms




                                                 2
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                        Pg 33 of 45



(including credit limits, pricing, timing of payments, availability, and other terms) at least as

favorable to the Debtors as those in place during the 12 months prior to the Petition Date, or as

otherwise agreed by the Debtors in their reasonable business judgment (the “Customary Trade

Terms”), and (b) agree that they shall not be permitted to cancel any contract or agreement

pursuant to which they provide services to the Debtors. The Debtors reserve the right to require

additional favorable trade terms with any Trade Claimant as a condition to payment of any Trade

Claim. Any party that accepts payment from the Debtors on account of a Trade Claim shall be

deemed to have agreed to the terms and provisions of this Interim Order.

       5.      Prior to entry of a Final Order, the Debtors shall not pay any obligations under

this Interim Order unless they are due or deemed necessary to be paid in the Debtors’ reasonable

business judgment to ensure ongoing provision of goods or services or otherwise to avoid an

adverse effect on operations.

       6.      Notwithstanding paragraph 4 of this Interim Order, the Debtors may (a) in their

reasonable business judgement, negotiate, amend, or modify the form of Trade Agreement and

(b) decline to condition payment of Trade Claims upon the execution of a Trade Agreement.

       7.      Regardless of whether a Trade Agreement has been executed, if any party accepts

payment hereunder and does not continue supplying goods or services to the Debtors in accordance

with trade terms at least as favorable to the Debtors as the Customary Trade Terms then, subject to

the entry of a final order on the Motion from this Court: (a) any payment on account of a

prepetition claim received by such party shall be deemed, in the Debtors’ sole discretion, an

improper post-petition transfer and, therefore, recoverable by the Debtors in cash upon written

request by the Debtors; (b) upon recovery by the Debtors, any prepetition claim of such party shall

be reinstated as if the payment had not been made; and (c) if there exists an outstanding post-




                                                3
 20-11484-jlg      Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14              Main Document
                                          Pg 34 of 45



petition balance due from the Debtors to such party, the Debtors may elect to re-characterize and

apply any payment made pursuant to the relief requested by the Motion to such outstanding post-

petition balance and such supplier or vendor will he required to repay to the Debtors such paid

amounts that exceed the post-petition obligations then outstanding without the right of any setoffs,

claims, provisions for payment of any claims, or otherwise.

       8.      Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing contained in the Motion or this Interim Order shall constitute, nor is it intended to

constitute: (a) an admission as to the validity, priority, or amount of any particular claim against a

Debtor entity; (b) a waiver of the Debtors’ right to dispute any particular claim on any grounds; (c)

a promise or requirement to pay any particular claim or finding that any particular claim is an

administrative expense claim or other priority claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Interim Order or the Motion; (e) a request

or authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates (g) a waiver

or limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (h) a

concession by the Debtors or any other party-in-interest that any liens (contractual, common law,

statutory, or otherwise) satisfied pursuant to this Interim Order are valid and the Debtors and all

other parties-in-interest expressly reserve their rights to contest the extent, validity, or perfection,

or to seek avoidance of all such liens. Any payment made pursuant to this Interim Order should not

be construed as an admission as to the validity, priority, or amount of any particular claim or a

waiver of the Debtors’ or any other party-in-interest’s rights to subsequently dispute such claim.




                                                   4
 20-11484-jlg      Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 35 of 45



       9.       The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the

Debtors’ designation of any particular check or electronic payment request as approved by this

Interim Order without any duty of further inquiry and without liability for following the Debtors’

instructions.

       10.      The Debtors are authorized to issue post-petition checks, or to effect post-petition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in

connection with any of the Trade Claimants.

       11.      The Debtors shall maintain a matrix/schedule of amounts directly or indirectly

paid, subject to the terms and conditions of this Order including the following information: (a)

the names of the payee; (b) the amount of the payment; (c) the category or type of payment, as

further described and classified in the Motion; (d) the Debtor or Debtors that made the payment;

and (e) the payment date. The Debtors shall provide a copy of such matrix/schedule to the U.S.

Trustee, and any statutory committee appointed in these chapter 11 cases every 30 days

beginning upon entry of this Order.

       12.      Nothing herein shall impair or prejudice the rights of the U.S. Trustee and any

statutory committee appointed in these chapter 11 cases, which are expressly reserved, to object

to any payment made pursuant to this order to an insider (as such term is defined in section

101(31) of the Bankruptcy Code), or an affiliate of an insider, of the Debtors. To the extent the

Debtors intend to make a payment to an insider or an affiliate of an insider of the Debtors, the




                                                 5
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14           Main Document
                                         Pg 36 of 45



Debtors shall, to the extent reasonably practicable, provide three (3) business days’ advance

notice to, and opportunity to object by the U.S. Trustee and any statutory committee appointed in

these chapter 11 cases; provided, that if any party objects to the payment, the Debtors shall not

make such payment without further order of the Court.

       13.     Notwithstanding anything to the contrary herein, prior to making any payment

pursuant to this Order to a Trade Claimants or on account of an Outstanding Order, the Debtors

shall provide such Trade Claimant with a copy of this Interim Order (unless previously provided

to such Trade Claimant).

       14.     Notwithstanding the relief granted in this Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to the orders authorizing the use

of cash collateral, and any cash collateral budget associated therewith.

       15.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a).

       16.     The requirements of Local Rule 9013-1(b) are satisfied.

       17.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order are immediately effective and enforceable upon its entry.

       18.     To the extent that this Interim Order is inconsistent with any prior order or

pleading with respect to the Motion in these cases, the terms of this Interim Order shall govern.

       19.     Notwithstanding anything to the contrary contained herein, any payment made or

to be made under this Interim Order, any authorization contained in this Interim Order, or any

claim for which payment is authorized hereunder, shall be subject to any orders of this Court

approving any debtor in possession financing for, or any use of cash collateral by, the Debtors,




                                                 6
 20-11484-jlg      Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14         Main Document
                                          Pg 37 of 45



and any documents providing for such debtor in possession financing and the budget governing

such debtor in possession financing and use of cash collateral.

       20.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.

       21.     No later than two (2) business days after the date of this order, the Debtors shall

serve a copy of the Interim Order on the Notice Parties and shall file a certificate of service no

later than 24 hours after service.

       22.     The Final Hearing on the Motion shall be held on _______, 2020, at _____

(Prevailing Eastern Time), and any objections or responses to the Motion shall be filed and

served so as to be received no later than _____ (Prevailing Eastern Time) on _______, 2020.

New York, New York
Dated: ____________, 2020

                                                    United States Bankruptcy Judge




                                                7
 20-11484-jlg    Doc 8   Filed 06/25/20 Entered 06/25/20 22:49:14   Main Document
                                      Pg 38 of 45



Order Prepared By:

Jeffrey A. Wurst
Jack Dayon (pro hac vice motion pending)
Armstrong Teasdale LLP
919 Third Avenue, 37th Floor
New York, NY 10222
Telephone: (212) 409-4400
Email: jwurst@atllp.com
Email: jackdayon@atllp.com

Erin M. Edelman (pro hac vice motion pending)
Armstrong Teasdale LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, MO 63105
Telephone: (314) 621-5070
Email: eedelman@atllp.com




                                            8
  20-11484-jlg          Doc 8        Filed 06/25/20 Entered 06/25/20 22:49:14                             Main Document
                                                  Pg 39 of 45




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
                                                                 )
In re:                                                           )    Chapter 11
                                                                 )
PREMIERE JEWELLERY, INC, et al.,1                                )    Case No. 20- 11484
                                                                 )
                                                                 )    (Joint Administration Requested)
                              Debtors.                           )
                                                                 )

                          FINAL ORDER (I) AUTHORIZING
                 THE DEBTORS TO PAYCERTAIN PREPETITION CLAIMS
              OF TRADE CLAIMANTS AND (II) GRANTING RELATED RELIEF

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of a final order (this “Final Order” or “Order”)

(a) authorizing the Debtors to pay in the ordinary course of business certain prepetition claims

held by Trade Claimants; and (b) granting related relief, all as more fully set forth in the

Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the

Debtors’ notice of the Motion and the relief requested therein in accordance with the

1 The Debtors in these cases are each incorporated or organized in the state of Rhode Island, and along with the last four digits of
each Debtor’s federal tax identification number are: Premiere Jewellery, Inc. [0250]; Tanya Creations, LLC [1867]; PAW
Holdings, Inc. [9043]; ETYM Properties, LLC [4377]; and PJT, LLC [3105]. The address of the corporate offices of Premiere
Jewellery, Inc. is 389 Fifth Avenue, New York, NY 1016 and the other Debtors’ corporate headquarters is 360 Narragansett Park
Drive, East Providence, RI 02916.

2 Capitalized terms used but not otherwise defined in this Final Order shall have the meanings ascribed to such terms elsewhere
in the Motion or in the First Day Declaration, as applicable.
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14           Main Document
                                         Pg 40 of 45



Bankruptcy Rules and the Local Rules of the Bankruptcy Court for the Southern District of

New York (the “Local Rules”) and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a

hearing before this Court (the “Hearing”); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein on a final basis.

       2.      The relief provided in the Interim Order is approved on a final basis.

       3.      The form of Trade Agreement, substantially in the form attached to the Motion as

Exhibit A, is approved in its entirety. The Debtors are authorized to enter into any such Trade

Agreements on a final basis.

       4.      The Debtors are authorized, but not directed, to pay the prepetition Trade Claims

in the manner set forth in the Trade Agreement in an aggregate amount not to exceed $2.0

million and as the Debtors deem necessary in their sole discretion. The Debtors are authorized to

continue paying the Trade Claimants in the ordinary course. In the event the Debtors will exceed

the aggregate amounts in any category as detailed in the Motion, the Debtors shall file a notice

with the Court describing the category and overage amount.

       5.      As a condition to receiving payment on account of a Trade Claim, the Debtors, in

their sole discretion, may require such parties to, by a written Trade Agreement: (a) continue—or

recommence—providing goods and services to the Debtors in accordance with trade terms




                                                 2
 20-11484-jlg     Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                        Pg 41 of 45



(including credit limits, pricing, timing of payments, availability, and other terms) at least as

favorable to the Debtors as those in place during the 12 months prior to the Petition Date, or as

otherwise agreed by the Debtors in their reasonable business judgment (the “Customary Trade

Terms”), and (b) agree that they shall not be permitted to cancel any contract or agreement

pursuant to which they provide services to the Debtors. The Debtors reserve the right to require

additional favorable trade terms with any Trade Claimant as a condition to payment of any Trade

Claim. Any party that accepts payment from the Debtors on account of a Trade Claim shall be

deemed to have agreed to the terms and provisions of this Final Order.

       6.      Prior to entry of a Final Order, the Debtors shall not pay any obligations under

this Final Order unless they are due or deemed necessary to be paid in the Debtors’ reasonable

business judgment to ensure ongoing provision of goods or services or otherwise to avoid an

adverse effect on operations.

       7.      Notwithstanding paragraph 5 of this Final Order, the Debtors may (a) in their

reasonable business judgement, negotiate, amend, or modify the form of Trade Agreement and

(b) decline to condition payment of Trade Claims upon the execution of a Trade Agreement.

       8.      Regardless of whether a Trade Agreement has been executed, if any party accepts

payment hereunder and does not continue supplying goods or services to the Debtors in accordance

with trade terms at least as favorable to the Debtors as the Customary Trade Terms then, subject to

the entry of a final order on the Motion from this Court: (a) any payment on account of a

prepetition claim received by such party shall be deemed, in the Debtors’ sole discretion, an

improper post-petition transfer and, therefore, recoverable by the Debtors in cash upon written

request by the Debtors; (b) upon recovery by the Debtors, any prepetition claim of such party shall

be reinstated as if the payment had not been made; and (c) if there exists an outstanding post-




                                                3
 20-11484-jlg      Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14              Main Document
                                          Pg 42 of 45



petition balance due from the Debtors to such party, the Debtors may elect to recharacterize and

apply any payment made pursuant to the relief requested by the Motion to such outstanding post-

petition balance and such supplier or vendor will he required to repay to the Debtors such paid

amounts that exceed the post-petition obligations then outstanding without the right of any setoffs,

claims, provisions for payment of any claims, or otherwise.

       9.      Notwithstanding the relief granted herein and any actions taken pursuant to such

relief, nothing contained in the Motion or this Final Order shall constitute, nor is it intended to

constitute: (a) an admission as to the validity, priority, or amount of any particular claim against a

Debtor entity; (b) a waiver of the Debtors’ right to dispute any particular claim on any grounds; (c)

a promise or requirement to pay any particular claim or finding that any particular claim is an

administrative expense claim or other priority claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Final Order or the Motion; (e) a request or

authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission as to the validity, priority, enforceability, or perfection of any

lien on, security interest in, or other encumbrance on property of the Debtors’ estates (g) a waiver

or limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable law; or (h) a

concession by the Debtors or any other party-in-interest that any liens (contractual, common law,

statutory, or otherwise) satisfied pursuant to this Final Order are valid and the Debtors and all other

parties-in-interest expressly reserve their rights to contest the extent, validity, or perfection, or to

seek avoidance of all such liens. Any payment made pursuant to this Final Order should not be

construed as an admission as to the validity, priority, or amount of any particular claim or a waiver

of the Debtors’ or any other party-in-interest’s rights to subsequently dispute such claim.




                                                   4
 20-11484-jlg      Doc 8    Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 43 of 45



       10.      The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when

presented for payment, and all such banks and financial institutions are authorized to rely on the

Debtors’ designation of any particular check or electronic payment request as approved by this

Final Order without any duty of further inquiry and without liability for following the Debtors’

instructions.

       11.      The Debtors are authorized to issue post-petition checks, or to effect post-petition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in

connection with any of the Trade Claimants.

       12.      The Debtors shall maintain a matrix/schedule of amounts directly or indirectly

paid, subject to the terms and conditions of this Order including the following information: (a)

the names of the payee; (b) the amount of the payment; (c) the category or type of payment, as

further described and classified in the Motion; (d) the Debtor or Debtors that made the payment;

and (e) the payment date. The Debtors shall provide a copy of such matrix/schedule to the U.S.

Trustee, and any statutory committee appointed in these chapter 11 cases every 30 days

beginning upon entry of this Order.

       13.      Nothing herein shall impair or prejudice the rights of the U.S. Trustee and the

statutory committee appointed in these chapter 11 cases, which are expressly reserved, to object

to any payment made pursuant to this order to an insider (as such term is defined in section

101(31) of the Bankruptcy Code), or an affiliate of an insider, of the Debtors. To the extent the

Debtors intend to make a payment to an insider or an affiliate of an insider of the Debtors, the




                                                 5
 20-11484-jlg     Doc 8     Filed 06/25/20 Entered 06/25/20 22:49:14            Main Document
                                         Pg 44 of 45



Debtors shall, to the extent reasonably practicable, provide three (3) business days’ advance

notice to, and opportunity to object by the U.S. Trustee and any statutory committee appointed in

these chapter 11 cases; provided, that if any party objects to the payment, the Debtors shall not

make such payment without further order of the Court.

       14.     Notwithstanding anything to the contrary herein, prior to making any payment

pursuant to this Order to a Trade Claimant or on account of an Outstanding Order, the Debtors shall

provide such Trade Claimant with a copy of this Final Order (unless previously provided to

such Trade Claimant).

       15.     Notwithstanding the relief granted in this Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to the orders authorizing the use

of cash collateral, and any cash collateral budget associated therewith.

       16.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a).

       17.      The requirements of Local Rule 9013-1(b) are satisfied.

       18.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

       19.     To the extent that this Final Order is inconsistent with any prior order or pleading

with respect to the Motion in these cases, the terms of this Final Order shall govern.

       20.     Notwithstanding anything to the contrary contained herein, any payment made or

to be made under this Final Order, any authorization contained in this Final Order, or any claim

for which payment is authorized hereunder, shall be subject to any orders of this Court approving

any debtor in possession financing for, or any use of cash collateral by, the Debtors, and any




                                                 6
 20-11484-jlg      Doc 8       Filed 06/25/20 Entered 06/25/20 22:49:14           Main Document
                                            Pg 45 of 45



documents providing for such debtor in possession financing and the budget governing such

debtor in possession financing and use of cash collateral.

       21.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order in accordance with the Motion.

       22.     No later than two (2) business days after the date of this order, the Debtors shall

serve a copy of the Final Order on the Notice Parties and shall file a certificate of service no later

than 24 hours after service.



New York, New York
Dated: ____________, 2020

                                                      United States Bankruptcy Judge

Order Prepared By:

Jeffrey A. Wurst
Jack Dayon (pro hac vice motion pending)
Armstrong Teasdale LLP
919 Third Avenue, 37th Floor
New York, NY 10222
Telephone: (212) 409-4400
Email: jwurst@atllp.com
Email: jackdayon@atllp.com

Erin M. Edelman (pro hac vice motion pending)
Armstrong Teasdale LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, MO 63105
Telephone: (314) 621-5070
Email: eedelman@atllp.com




                                                  7
